DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is office action is response to the Application filed on October 18, 2019, in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 12 and 18 recite a system, method and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1, 12 and 18, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations of claim 1 are directed to (1) receive an indication that an action event was executed at a primary application (collecting and manipulating information using observation, evaluation and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a data uniformity framework module; a data uniformity framework processor in communication with the data uniformity framework module and operative to execute processor-executable process, then it falls within the “mental processes” grouping of abstract ideas. The data uniformity framework processor and non-transitory computer readable medium recited in the claims encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic “memory”, “processor”, Or “non-transitory computer readable medium” does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “a processor and non-transitory computer-readable memory”. Such a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claim 18 respectively is also discussed above having similar limitations as in claim 1. Although literally invoking the non-transitory computer-readable medium of claim 12 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 1 and 18 are directed to abstract idea.


Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein the notification log is stored in a persistent layer", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the action event is one of an archiving write action, an archiving delete action, and destruction run using archiving write program action, an archived data destruction action, a destruction with data destruction objection (DOBJ), a block action and an unblock action ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the key data elements are tagged by an owner of the primary application as key data elements prior to receipt of the action event", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the extracted one or more key data elements have a time stamp of when the action event was executed", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the request from the secondary application is an extraction application programming interface", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the one or more key data elements include at least one of base data and enhanced data ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein base data is data that defined by a primary application owner, and enhanced data is base data that has been manipulated", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the logging and extraction of one or more key data elements is controlled via an authorization object", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the secondary application is connected to the primary application in a system landscape via a communication channel", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “log the indication of the action event, wherein the secondary application periodically checks the notification log for the logged indication of the action event and pulls the information when the action event is indicated", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim
19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the action event is one of an archiving write action, an archiving delete action, and destruction run using archiving write program action, an archived data destruction action, a destruction with (DOBJ) a block action and an unblock action", which elaborates in the abstract idea of a human gathering, observing, analyzing, or 

Claim 20 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim
20 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the key data elements are tagged by an owner of the primary application as key data elements prior to receipt of the action event", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

At step 2A, prong one, each limitation of claim 12, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations of claim 12 are directed to (1) receive an indication that an action event was executed at a primary application (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (2) extract one or one or more key data elements affected by the execution of the action event (collecting and manipulating information using observation, evaluation and judgement and/or opinion); (3) log the extracted one or more key data elements in a notification log; receive a request from a secondary application for the logged data (gathering information using observation, evaluation and judgement and/or opinion); (4) verify whether the user terminal has access to the folder (analyzing information using observation, evaluation and judgement and/or opinion), (5) transmit the logged data to the secondary application (detecting 
The judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtain and display steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 12 is not paten eligible

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the action event is one of an archiving write action, an archiving delete action, and destruction run using archiving write program action, an archived data destruction action, a destruction with a destruction objection (DOBJ)a block action and an unblock action", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the key data elements are tagged by an owner of the primary application as key data elements prior to receipt of the action event", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “logging the indication of the action event, wherein the secondary application periodically checks the notification log for the logged indication of the action event and pulls the information when the action event is indicated", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the extracted one or more key data elements have a time stamp of when the action event was executed", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-

Claim 17 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
17 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the request from the secondary application is an extraction application programming interface", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinsley et al., (hereinafter “Tinsley”) US 2017/0220799 in view of Mahta et al., (hereinafter “Mahta”) US 2016/0316019
As to claim 1, Tinsley a system comprising:
a data uniformity framework module (see [0019], provide a framework for enabling interoperability among existing information systems, digital cultures, global and local concepts, human actors, events, data models, wherein a proposed CRK Framework provides the ability for modules to create digital concept managers  that can encapsulate the capabilities, functionality, services, and systems that make up our digital universe, wherein CRK Formatters can be defined and referenced within a CRK Framework, providing uniformity of CRKey structures across various CRK Models);
a data uniformity framework processor in communication with the data uniformity framework module and operative to execute processor-executable process  (see [0019], claim 12 computer-executable instructions recorded thereon, the computer-executable instructions configured to cause a computer processor, provide a framework for enabling interoperability among existing information systems, digital cultures, global and local concepts, human actors, events, data models, wherein a proposed CRK Framework provides the ability for system designers or electronic modules to create digital concept managers  that can encapsulate the capabilities, functionality, services, and systems that make up our digital universe, wherein CRK Formatters can be defined and referenced within a CRK Framework, providing uniformity of CRKey structures across various CRK Models) steps to cause the system to:
On the other hand, Mahta discloses the claimed “receive an indication that an action event was executed at a primary application” (see [0207], perform an action or trigger event (e.g., data migration) in response to the criteria being satisfied, such as where a storage threshold is met for a particular volume, or where inadequate protection exists for certain data);
extract one or one or more key data elements affected by the execution of the action event (see [0162] and [0293], extracting the index data of each participating subclient);
extracting the application archiving agent only the executable file(s) or only the data to archive);

receive a request from a secondary application for the logged data (see [0319], receive the request from the client computing device to restore the archived application executable and/or data, and the application archiving agent on the storage manager determines which portion of the archived data for the requested application should be restored); 
transmit the logged data to the secondary application (see [0321], receive a copy of an executable instance of the first application from the first secondary storage computing device, and restore the first application); and
manipulate secondary application data that corresponds to the logged data to replace the secondary application data with the logged data (see [0178], allows the system to directly access, copy, restore, backup or otherwise manipulate the replication copies as if the data were the "live" primary data).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of claimed invention to have modified the system of Tinsley to receive a request from a secondary application for the logged data, transmit the logged data to the secondary application and manipulate secondary application data that corresponds to the logged data in order to improve user access to data files across multiple computing devices and hosted services by analyzing traffic patterns and automatically routing data through a particular route to minimize congestion.


action to mitigate or otherwise address the risk).

As to claim 3, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Mahta discloses the system of claim 1, wherein the action event is one of an archiving write action, an archiving delete action, and destruction run using archiving write program action, an archived data destruction action, a destruction with data destruction objection (DOBJ), a block action and an unblock action (see [0010], deleting the first application from the one or more primary storage devices).

As to claim 4, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Mahta discloses system of claim 1, wherein the key data elements are tagged by an owner of the primary application as key data elements prior to receipt of the action event (see [0200], [0265] and [0266]).

As to claim 5, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Tinsley discloses the system of claim 1, wherein the extracted one or more key data elements have a time stamp of when the action event was executed (see [0018], and [0095]).



As to claim 7, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Tinsley discloses the system of claim 1, wherein the one or more key data elements include at least one of base data and enhanced data (see [0018], a Context-Rich Key ("CRK") Framework defines environments and objects for managing interoperability models for collections of distributed applications or systems within a digital culture, as well as for managing global concepts and information).

As to claim 8, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Mahta discloses the system of claim 7, wherein base data is data that defined by a primary application owner, and enhanced data is base data that has been manipulated (see [0009], [0010], identify a first application to archive to the one or more secondary storage devices, the first application being one of a plurality of applications installed on the client computing device).

As to claim 9, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Mahta discloses the system of claim 1, wherein the logging and extraction of one or more key data elements is controlled via an authorization object (see [0295], information about the application and/or the OS can be helpful in locating the data for an application and determining which portion of the data should be extracted and archived).
application to archive to one or more secondary storage devices residing in a secondary storage subsystem, the first application being one of a plurality of applications installed on the client computing device).

As to claim 11, the combination of Tinsley and Mahta discloses the invention as claimed. In addition, Mahta discloses the system of claim 1, further comprising processor-executable process steps to cause the system to: log the indication of the action event, wherein the secondary application periodically checks the notification log for the logged indication of the action event and pulls the information when the action event is indicated (see [0289], [0317], check whether the amount of data and/or storage used by an application exceeds a threshold value, check whether the frequency of use for an application exceeds a threshold, etc. If one or more thresholds are exceeded, archiving can be triggered).

As to claims 12-17, claims 12-17 are method for performing the system of claims 1-11. They are rejected under the same rationale.

As to claims 18-20, claims 18-20 are non-transitory computer-readable medium storing program code, the program code for executing the system of claims 1-11. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180270290 (involved in receiving a selection of commands among multiple commands from an administrator to transmit to a group of client computing devices through a webserver. Access privileges of the administrator are validated to transmit the selected commands to the group of client computing devices. The selected commands are stored at a data store communicatively coupled to the webserver. Multiple client identifiers associated with a group identifier are determined upon receipt of the selected commands, where each client identifier is assigned to a client computing device. The selected commands are transmitted to the client computing devices in the group of client computing devices matching the determined client identifiers upon receipt of the selected commands)
US 20170041296 (involved in receiving indication of permission for an anonymous user to access computer data content through an anonymous information rights management (IRM) facility hosted by an intermediate business entity from a user of another business entity. Access is granted to the computer data content through the anonymous IRM facility to the anonymous user by a secure exchange server, where retention of information about the anonymous user is limited and the access is granted based on anonymous access condition)
US 20160342805 (involved in providing a set of rules (401) to manage information of an information management system. Activity data stored in a log associated with first, second and third entities is provided. The first rule is inspected to extract a condition between the first entity and the second entity. A log for first activity data and second activity data is analyzed to derive a relationship between the first entity and the second entity. Potential satisfaction of the condition 
US 20160330219 (involved in having a behavior module that comprises multiple sub-algorithms. The each sub-algorithm corresponds to a predetermined category, which is related to a predetermined security issue. A combination module provides a security analysis based on the output of the behavior module. An information processing request is sent to at least one sub-algorithm. The each sub-algorithm processes data of a security event. The result of each of sub-algorithms is stored in a database for the sub-algorithm)
US 20130227352 (involved in receiving first set of log monitoring rules from storage manager module which directs storage operations between client computing device (102) and secondary storage. The detection is made whether triggering event is occurred on computing device based on log monitoring rules. The data is filtered on computing device to extract select subset of data for transmission to collection repository that is separate from computing device and stores select subset in response to detecting that triggering event is occurred on computing device)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p (Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 26, 2022